Title: From Thomas Jefferson to Andrew Jackson, 21 March 1807
From: Jefferson, Thomas
To: Jackson, Andrew


                        
                            Sir,
                            Washington March 21. 1807.
                        
                        In my letter of Dec. 3. answering yours which offered the service of a Corps of Volunteers, I informed you
                            that the Legislature had then under consideration in what way they would authorize the Executive to accept those patriotic
                            tenders. they accordingly passed the Act of which I now enclose you a Copy.
                        Altho’ the present state of things on the western side of the Missisipi does not threaten any immediate
                            collision with our Neighbors in that quarter, & it is our wish they should remain undisturbed until an Amicable
                            adjustment may take place. yet as this does not depend on ourselves alone, it is prudent to be prepared to meet any
                            movements which may occur: The Law of a former Session of Congress, for Keeping a Body of 100,000 Militia in readiness for
                            service at a moments warning is still in force: but by the Act now inclosed, the service of Volunteers may be accepted
                            which will of course render a resort to the former Act unnecessary. In consequence therefore of the Patriotic zeal which
                            prompted your former offer, I now solicit your best endeavors towards carrying this Act into execution. The persons who
                            shall engage will not be called from their homes until some Aggression committed or intended shall render it necessary.
                            When called into Action, it will not be for a lounging, but for an Active & perhaps distant Service: I know the effect
                            of this consideration in kindling that ardor which prevails for this Service & I count on it for filling up the numbers
                            requisite with out delay. to yourself I am sure it must be as desirable as it is to me, to transfer this service from the
                            great mass of the Militia under your charge to that portion of them to whose habits & enterprize active & distant service
                            is most congenial.
                        With respect to the organizing & officering those who shall be engaged within your state, the Act itself
                            will be your guide: And as it is desirable we should be kept informed of the progress of this business I must pray you to
                            report the same from time to time to the Secretary at War, who will correspond with you on all the details arising out of
                            it. Accept my Salutations & Assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    